id office uilc cca_2010010815352906 ---------------- number release date from ----------------------- sent friday january pm to ------------------- cc -------------------------------------------------------------------------------------------- subject sec_6652 this e-mail responds to your question on regarding the application of sec_6652 as cross referenced in sec_142 ------------- has jurisdiction over the low-income_housing_credit under sec_42 sec_42 cross references sec_6652 for the failure to submit the report required under sec_42 in ptma ------------- concluded that a failure by a state housing agency to file a complete report as required by sec_42 results in a dollar_figure fine your question relates to whether ptma correctly interpreted sec_6652 in light of the language in the joint_committee print in the general explanation of the tax_reform_act_of_1986 jcs-10-87 which states that a separate failure to comply occurs each day after the due_date that a report is not filed ------------- forward the question to ------------ which provided the response below because sec_6652 is not worded in a way that suggests the possibility of accrual of the penalty for each day that the failure_to_file the certification continues its imposition is limited to each failure_to_file a certification rather than each day a person continually fails to file a certification sec_6652 imposes a dollar_figure penalty for failure to provide required certification for each such failure there are at least other instances in the code where a penalty is imposed for each such failure or for such failure and there is no indication including regulatory interpretation or case law that suggests any of those penalties are increased to include time periods during which a failure persists for example sec_6723 imposes a penalty of dollar_figure for each such failure to comply with a specified_information_reporting_requirement sec_301_6723-1 example describes a situation where the penalty is imposed upon an individual for failing to fulfill two separate information reporting requirements the individual is penalized once for each of the two failures for a total penalty of dollar_figure there is no indication that the penalty continues to accrue until the time that the individual complies with the information reporting requirements in contrast penalties that do continue to accrue after an initial failure contain explicit language to that effect for example sec_6652 imposes a dollar_figure penalty on exempt_organizations for failure_to_file certain returns or statements or failure to include any of the information required to be shown each day during which such failure continues if congress had intended for the sec_6652 penalty to accrue on a daily basis the statutory wording would have paralleled the statutory language of other penalties that accrue daily as a failure continues rather than use wording that parallels language in penalties that do not accrue daily see sec_6652 f h and l c a and c b a a the joint_committee print addressing the underlying legislation general explanation of the tax_reform_act_of_1986 jcs-10-87 does state that a separate failure to comply occurs each day after the due_date that a report is not filed the explanation was released on date while the tax reform act was enacted on date courts have held that joint_committee explanations when prepared after the enactment of the statute do not rise to level of legislative_history but are nonetheless entitled to great respect see 141_f3d_936 9th cir 65_f3d_687 8th cir 764_f2d_322 n 5th cir the explanations are at least instructive as to the reasonableness of an agency's interpretation of a facially ambiguous statute redlark pincite as explained above sec_6652 is not ambiguous as a result it is not necessary or appropriate to consider its legislative_history or other extrinsic evidence of congressional intent 64_fedclaims_188 403_f3d_793 6th cir u s v bdo seidman llp 492_f3d_806 7th cir the statute clearly imposes a penalty for each time a required certification is not filed and does not impose a penalty with respect to a particular certification beyond the initial failure_to_file
